Citation Nr: 9914931	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to an increased evaluation for residuals of a 
low back injury, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
left eyelid laceration wound with brain trauma and residual 
headaches and blurred vision, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The aforementioned rating decision also denied service 
connection for a bilateral leg disorder with swelling, loss 
of strength, and pain, and granted service connection for a 
low back disorder and residuals of a left eye injury with 
headaches.  Both disabilities were evaluated as non-
compensably disabling.  In April 1996, the veteran was 
awarded a 10 percent disability evaluation for his low back 
disorder.  In August 1997, the RO awarded a 20 percent 
disability evaluation for the low back disorder, and a 10 
percent evaluation for the residuals of a left eye injury 
with headaches.  

In a March 1999 statement, the veteran's representative 
raised the issue of service connection for a bilateral leg 
disorder secondary to the service connected residuals of a 
low back injury.  



FINDINGS OF FACT

1.  A disorder of the legs manifested by swelling, loss of 
strength and pain, to include gouty arthritis, is not shown 
during service or to a compensable degree within one year 
after service; nor is there competent medical evidence that 
etiologically links a bilateral leg disorder, to include 
gouty arthritis, to an incident of service.

2.  The low back disorder results in complaints of constant 
low back pain, tenderness, and some limitation of motion, and 
is productive of no more than severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.

3.  The residuals of a left eyelid laceration wound result in 
no more than a moderately disfiguring left eyelid scar.

4.  The residuals of a left eyelid laceration wound with 
brain trauma and residual headaches and blurred vision do not 
result in multi-infarct dementia associated with brain 
trauma.


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral disorder 
of the legs manifested by swelling, loss of strength and pain 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a 40 percent evaluation for residuals of 
a low back injury have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).  

3.  The criteria for a separate 10 percent disability 
evaluation for residuals of a laceration wound of the left 
eye have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.118, 4.7, Diagnostic Code 7800 
(1998).  

4.  The criteria for a rating in excess of 10 percent for 
residuals of a laceration wound of the left eyelid with brain 
trauma resulting in headaches and blurred vision have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.124a, Diagnostic Codes 8045, 9304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection for a disorder of the legs manifested by swelling, 
loss of strength and pain, is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim is a plausible claim and is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. 81.  An allegation alone is not 
sufficient, the appellant must submit evidence in support of 
his or her claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of disease or injury 
in service (lay or medical evidence); and of a nexus between 
this inservice disease or injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish current chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the 
word "chronic."  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  In the case of arthritis, 
service incurrence may be presumed if the disease is 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137. 

The service medical records are entirely negative for any 
complaints or findings referable to a disorder of the legs, 
to include swelling, pain, and loss of strength.  

Private medical records dated in 1980 reveal the veteran's 
complaints of a right thigh burning sensation that was 
attributed to a back disorder.  VA clinical records show that 
in January 1992 the veteran received treatment for knee pain 
that was diagnosed as gouty arthritis versus mild 
degenerative joint disease. 

A VA medical examination was performed in October 1993.  The 
veteran reported a history of swelling in both legs that 
dated to 1966, during his period of service when he was 
stationed in the Dominican Republic.  He reported that in the 
past he had been seen by physicians who had dismissed the 
problem.  He also reported that he had not strength from his 
low back on down.  The medical examination was negative for 
any neurological or physical abnormalities of the lower 
extremities, including swelling.  The diagnoses were:  
Swelling lower extremities by history, without present 
clinical confirmation and with sufficient clinical evidence 
at present to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof; loss of strength as described 
by history with insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.  

At a VA medical examination in February 1995, the veteran 
reported that two weeks previously he had had lower extremity 
swelling.  The diagnoses included gout.  VA clinical records 
dated in July and October 1995 show that the veteran received 
treatment for bilateral knee swelling and effusion.  It was 
reported that the veteran had sustained trauma in a 1968 
parachute jump.  The diagnosis left knee gout or gouty 
arthritis, documented on left knee tap in 1990.  

A personal hearing was held at the RO in November 1995.  The 
veteran testified that he had numbness in his right leg on a 
daily basis.  He stated that he had recently had leg 
swelling.  

In August 1996 the veteran received treatment for left knee 
pain.  A physical examination revealed that the veteran's 
left knee was dramatically swollen.  The left knee was 
drained.  The diagnosis was left knee gouty arthritis.  VA 
clinical records in 1997 and 1998 reported continued 
treatment for gout.  

The veteran's service medical records are negative for any 
complaints or findings referable to a right or left leg 
disorder, and the first post-service clinical data regarding 
treatment for right leg neurological pathology attributable 
to a back disorder is in 1980, and treatment for gout is 
first reported in 1990.  There is no competent medical 
evidence that shows a bilateral leg disorder during service 
nor is there medial evidence that etiologically links the 
veteran's current bilateral leg disorder, gout, to service.  
It must be concluded that neither gout nor degenerative joint 
disease of the knees is shown during service or to a 
compensable degree within one year after service.  

The veteran has asserted through testimony and lay evidence 
that he had swelling and problems with his legs during 
service.  Where the determinative issues involves a question 
of causation or medical diagnosis, competent medical evidence 
to the effect that the claim was plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Any lay 
assertions or testimony of the veteran regarding the etiology 
of his bilateral leg problems is not considered competent 
medical evidence.  Further, as indicated previously, there is 
no medical evidence to support the veteran's assertion that 
his bilateral leg disorder is etiologically related to 
service.  

Accordingly, in the absence of competent medical evidence 
during service or medical evidence etiologically relating the 
veteran's bilateral knee pathology to a period of service, 
the veteran's claim of service connection for a disorder of 
the legs manifested by swelling, pain, and loss of strength 
is not well grounded.


I.  Low Back Disorder

Service medical records confirm that the veteran sustained a 
low back injury and that he received treatment for low back 
symptoms.  

At a VA medical examination in October 1993, the veteran 
reported a history of injury to his lower back that was 
sustained during service in a parachute jump.  He complained 
of intermittent low back pain, with pain that radiated into 
the right lower leg.  The physical examination revealed no 
pain, tenderness, or muscle spasms of the back.  Range of 
motion studies revealed minimal limitation of the lumbar 
spine.  No neurological deficits were shown.  The diagnosis 
was lumbosacral injury by history with residuals of 
degenerative disk disease L4-5, and L5-S1, wedging of T12 
(old), and osteophytes L4-5.  

VA outpatient clinical records dated in October 1995 report 
that the veteran received treatment at a pain clinic.  He 
reported that he had constant (back) pain that radiated into 
his right leg down to his right foot.  Neurological findings 
indicated that reflexes at the ankles were "0."  Flexion 
and extension of the lumbar spine were described as normal.  
The diagnosis was low lumbar degenerative disc disease with 
possible involvement of the facets versus neurogenic 
claudication. 

At the November 1995 personal hearing at the RO, the veteran 
testified that he had an ache in his lower back.  He stated 
that he had numbness in his right leg and ankle.  The veteran 
testified that he wore a back brace everyday.  

An MRI performed in February 1996 revealed central disk 
herniation associated with generalized bulging of the annulus 
fibrosis and posterolateral osteophyte formation at the L5-S1 
level with potential effacement of both S1 nerve roots; at 
the L4-5 level, central and right herniation of the nucleus 
pulposus likely effacing the right L5 nerve root.  

A VA medical examination was performed in May 1997.  The 
veteran complained of a long history of low back pain that 
radiated into his right leg.  It was reported that at times 
he was bedridden due to back pain, and on occasion he used a 
cane to ambulate due to back pain.  Medication that had been 
prescribed in the past did not alleviate the pain.  It was 
reported that the veteran was employed as a salesman at a car 
wash.  He had previously worked seven days a week but 
currently he was limited to working three times per week due 
to back pain.  

The physical examination revealed that the veteran had an 
antalgic gait and that he used a cane to ambulate.  There was 
tenderness over the lumbar paraspinal muscles, right greater 
than left.  Forward flexion was normal from 0 to 90 degrees 
with pain; extension backward was from 0 to 20 degrees with 
pain; lateral flexion right and left was from 0 to 30 
degrees.  Ankle reflexes were from 2 plus.  After walking 
down the hallway, range of motion studies showed that forward 
flexion was from 0 to 70 degrees; and backward extension and 
lateral flexion right and left were unchanged.  All motions 
were performed with pain.  The diagnosis was lumbosacral 
spine with herniated disk, L4-5, L5-S1 and degenerative 
disease.  VA clinical records through March 1998 reveal 
continued treatment for complaints of chronic low back pain.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.

The veteran is currently in receipt of a 20 percent 
disability evaluation for lumbosacral strain, under 
Diagnostic Code 5295.  A 20 percent disability evaluation 
under Diagnostic Code 5295 requires lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position. Under 
Diagnostic Code 5295 a 40 percent disability evaluation is 
available for severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The RO has also rated the veteran's lumbar spine disorder 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine.  A 20 percent evaluation is available under 
Diagnostic Code 5292 for moderate limitation of motion of the 
lumbar spine.  A 40 percent evaluation is available for 
severe limitation of motion.  

The veteran has degenerative disk disease and his lumbar 
spine disorder may also be evaluated under Diagnostic Code 
5293, intervertebral disc syndrome.  A rating of 40 percent 
is appropriate for severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  When disc 
syndrome is pronounced, with persistent symptoms and little 
intermittent relief, a 60 percent evaluation is assigned.

The record shows that the veteran has a long history of low 
back symptoms, including pain, some limitation of motion, and 
complaints of radiation of pain and numbness into the right 
lower extremity.  Recent physical findings confirm some 
limitation of motion of the lumbar spine, more pronounced in 
flexion subsequent to ambulation.  Neurological findings are 
somewhat quiescent, although in the past some deficit in 
ankle jerks was reported.  The consistent complaint that the 
veteran has reported is constant low back pain that radiates 
into his right leg.  The veteran's complaint of constant 
radiating pain seems entirely consistent with recent MRI 
findings that confirm disk space narrowing, herniation, 
bulging, and nerve root involvement of the lumbosacral spine.  

In this regard, it appears that the overall functional 
impairment of the veteran's lumbar spine disorder does not 
appear to equate to the necessary requirements for an 
increased evaluation under Diagnostic Code 5295, lumbosacral 
strain or sever limitation of motion, Diagnostic Code 5292.  
However, considering the veteran's consistent low back pain 
complaints in conjunction with the other lumbar spine 
symptomatology that has been shown, it is apparent that the 
veteran's lumbar spine disability more nearly approximates 
the criteria necessary for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  38 
C.F.R. § 4.7. 

The lumbar spine disorder is not shown to produce symptoms to 
include pain or neurological deficit that equates to the 
criteria necessary for pronounced intervertebral disc 
syndrome.  Furthermore, the Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 is warranted in order to evaluate the existence 
of any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran's low 
back pain complaints appear to be contemplated under the 
current criteria of Diagnostic Code 5293.  A review of the 
medical evidence does not reflect objective evidence of pain 
greater than that contemplated by the 40 percent rating.  
This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).  

Based on the foregoing, the Board is compelled to conclude 
that the preponderance of the evidence is in favor of the 
veteran's claim, and a 40 percent evaluation for a low back 
disorder is warranted.


II.  Laceration of the Left Eyelid

During service the veteran sustained an injury to the left 
eye resulting in a laceration of the left eyelid.  

A VA medical examination was performed in October 1993.  The 
veteran complained of severe headaches over his left eye and 
face that lasted from ten minutes to two hours.  He stated 
that the headaches had been present since a service 
altercation when he was struck in the left eye.  The 
headaches occurred on a regular but not daily basis.  A 
physical examination revealed no evidence of a scar or pain 
or tenderness over the left eye.  The diagnosis was status 
post suture laceration left eyelid following altercation, by 
history, healed, without functional or cosmetic deficit and 
normal ophthalmology examination, with residual headaches as 
described.  

VA clinical records from 1993 through 1995 show that the 
veteran received treatment for complaints of headaches and 
numbness on the left side of his face.  The diagnoses 
included cluster headaches.  A MRI of the left orbit showed 
bowing possibly representing an old left orbital wall 
fracture.  

At the November 1995 personal hearing, the veteran testified 
that he had headaches twice per day that lasted an hour or an 
hour and a half.  He stated that he had blurred vision and 
sensitivity to light.  

A VA ophthalmology examination in May 1997 revealed no 
pertinent pathology.  

A VA medical examination was performed in May 1997.  The 
veteran complained of headaches on the left side of his face 
and eyeball.  The headaches occurred everyday, as much as two 
or three times per day.  The veteran used Tylenol and cold 
compresses to treat his headaches.  The physical examination 
revealed a 4-centimeter scar of the left upper eyelid that 
was healed and nontender.  There was tenderness over the left 
superior aspect of the left orbit.  The diagnosis was 
laceration of left eyelid with healed fracture on the orbit 
with residual headaches with limitations.

VA clinical records in March 1998 revealed that the veteran 
had possible migraine headaches that did not appear to be 
serious in nature.  In July 1998 a clinical entry revealed 
that the veteran's headaches were stable, without recurrences 
since his last visit.  

Analysis

The veteran is in receipt of a 10 percent disability 
evaluation for a laceration of the left eyelid with residual 
headaches and blurred vision under Diagnostic Codes 7800, 
disfiguring scars of the head face or neck, and Diagnostic 
Code 8045, brain disease due to trauma.  

Under Diagnostic Code 7800 a 10 percent disability evaluation 
is available for moderate disfiguring scars.  A 30 percent 
evaluation is available for severe scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.

Diagnostic Code 8045 provides: Brain disease due to trauma, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304(dementia due to head 
trauma) are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

Although not specifically indicated, in the past, it appears 
that the RO evaluated the veteran's left eye laceration 
disability by awarding 10 percent under Diagnostic Codes 
8045-9304, and a 0 percent evaluation under Diagnostic Code 
7800.  In this regard it would be entirely consistent to 
consider a higher disability evaluation under Diagnostic Code 
7800, and rate brain trauma separately from the laceration 
wound.  It has been determined that a veteran may have 
separate and distinct manifestations from the same injury 
permitting two different disability ratings, and that 
disabilities should be rated separately unless they 
constitute the same disability or the same manifestation.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Initially, it is important to note that the provisions of 
Diagnostic Code 8045 preclude more than a 10 percent 
evaluation for subjective complaints due to head trauma in 
the absence of multi-infarct dementia.  The veteran's 
symptoms, including headaches, are subjective. Further, 
medical evidence of multi-infarct dementia associated with 
head trauma is not shown.  In this regard, further 
contemplation of an increased evaluation on the basis of head 
trauma residuals is not necessary.  The veteran also claims 
blurred vision due to head trauma associated with the service 
connected laceration scar.  Recent VA ophthalmology 
examinations revealed no pertinent findings.  

The clinical data goes on to reveal that while the veteran's 
left upper eyelid scar is healed and non-tender, it is 
approximately 4 centimeters in length.  The scar is on the 
face, and the length of the scar appears substantial.  It is 
important to note that a length of 4 centimeters is 
equivalent to more than an inch and a half.  Considering this 
evidence, the Board concludes that the left eye laceration 
scar more nearly approximates the criteria for a moderately 
disfiguring scar of the face, under Diagnostic Code 7800.  38 
C.F.R. § 4.7.  The Board also notes that the laceration of 
the left eyelid is not shown to be severe, producing a marked 
and unsightly deformity.  In addition, the case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, requiring 
consideration on an extra-schedular basis.  38 C.F.R. § 3.321 
(b).  

The Board concludes that a separate 10 percent disability 
evaluation is warranted for residuals of a laceration wound 
of the left eye.  Also, a rating in excess of 10 percent for 
brain trauma with headaches and blurred vision is not 
warranted. 


ORDER

The claim of service connection for a bilateral leg disorder 
is denied.

A 40 percent disability evaluation for residuals of a low 
back injury is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A separate 10 percent disability evaluation for residuals of 
a laceration wound of the left eye is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 10 percent for residuals of brain 
trauma with headaches and blurred vision is denied. 




		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals




 

